Be it remembered, that on the twenty-second day of May, 1930, there was filed in this court a certified copy of the record of conviction of Charles L. Olson of the crime of larceny, showing his conviction in the district court of the eleventh judicial district of the state of Montana, in and for the county of Lincoln, on the ninth day of April, 1930. And that thereafter L.V. Ketter, first assistant attorney general of the state of Montana, filed a complaint in this court setting forth the fact aforesaid and that the said Charles L. Olson was then a duly licensed and practicing attorney of this state, and praying that a summons issue under the seal of this court, requiring him to show cause why his name should not be stricken from the roll of attorneys of this state and why he should not be forever disbarred from the practice of law in this state; that thereupon an order was entered directing the clerk of this court to issue an appropriate summons, under the seal of this court, directed to the said Charles L. Olson, which summons was issued on the twenty-second day of May, 1930, and was personally served upon the said Charles L. Olson on the thirty-first day of May, 1930, in Powell county, Montana, by the sheriff of said county; that no appearance was made by the said defendant Olson within the time limited by the summons and prescribed *Page 613 
by law, and that this court, on the sixteenth day of July, 1930, ordered that the default of the said Charles L. Olson be entered, which has been done accordingly.
It is therefore ordered, adjudged and decreed that the said Charles L. Olson be, and he is, forever disbarred and prohibited from practicing law in this state.